DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 19-25 are withdrawn. Claims 3-4, 6, 9-10, 12, 15-16, and 18 are cancelled. Claims 1, 7, and 13 are amended. Claims 1-2, 5, 7-8, 11, 13-14, 17, and 26 filed 1/4/21 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 5, 7-8, 11, 13-14, 17, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1-2 and 5 and 26 are directed to a method, 7-8 and 11 are directed to a non-transitory computer readable memory medium, and 13-14 and 17 are directed to a system, all of which are statutory classes of invention.    
Nevertheless, independent claims 1, 7, and 13 are directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or location based rules for registers, in this case. The independent claims recite 
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of configurable billing with generally recited claim elements such as a decision management center, processors, database, POS registers, extraction/mapping application, optical scanner, scanning gun and POS Controller Servers. Accordingly, the decision management center, processors, database, POS registers, extraction/mapping application, optical scanner, scanning gun, and POS Controller Servers are additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Regarding dependent claims 2, 8, and 14, the claims are directed to limitations which serve to limit by a batch file. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5, 11, and 17, the claims are directed to limitations which serve to limit by a register. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 26, the claim is directed to limitations which serve to limit by a display. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
7. 	Claims 1-2, 5, 7-8, 11, 13-14, 17, and 26 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen (2005/0203790) in view of Miller et al (2016/0247135) and Robbins et al (2004/0260607).
Re Claims 1, 7: Cohen discloses comprising: 
querying one or more databases to retrieve location-based rules regulating sales of items via POS registers in a plurality of retail stores in a plurality of geographic locations (see [0015], discloses codified business rules applied to retail business data); 
creating a location-based ruleset file for each of the plurality of geographic locations containing the respective location based rules for the items sold at the plurality of the retail 
querying, an item information database for item information for items sold in each retail store, the item information received in response to the query (see [0045] discloses management module 106 provides query and report facility, and management module consists of management reports, which have store-specific product data); 
retrieving, rule group information for the items sold in each retail store among the plurality of retail stores, the rule group information including one or more of health warnings, guidelines, recommended products, and usage restrictions associated with the sales of items in certain geographic store locations (see [0016] discloses business rules for associating products with fixture locations, [0032] discloses business rules for product placement guidelines);
creating, a rule group to item map file each retail store of the plurality of retail stores by mapping the rule group information to corresponding items sold in the retail store using the item information (see Abstract, [0002] discloses business rules to select optimal product for placement at any given shelf location and store-specific product allocation and placement);
transmitting, the location-based ruleset files to the Point-of-Sale (POS) Controller Servers located in the plurality of retail stores, wherein a rules engine executing on the POS Controller Server provides updated item sale rules for POS registers located in the individual retail store based on the location-based ruleset and the rule group to item map file (see [0034] discloses updating the system); 

wherein the location-based rules including one or more of health warnings to specific items in certain geographic store locations, updated guidelines related to specific items in certain geographic locations, and updated store regulations related to specific items sold in certain geographic store locations (see [0032] discloses business rules for product placement guidelines);
in response to the item being scanned at the POS register, automatically retrieving, using the rules engine, item sale rules regulating a sale of the item associated with the item identifier using the location-based ruleset and the rule group to item map file (see [0015], discloses codified business rules applied to retail business data);
receiving, executing on the POS Controller Server from an optical scanner or scanning gun, an item identifier for an item scanned and decoded by the optical scanner or scanning gun at a POS register located in the individual retail store, the optical scanner or scanning gun transmitting the item identifier to the POS Controller Server via a store network (see [0032] discloses identifying each product, [0126] discloses identifying by private label or SKU which would be scanned);
receiving, executing on a POS Controller Sever located in an individual retail store, as input, a location-based ruleset file and a rule group to item map file associated with the individual retail store to update sales occurring at POS registers located in the individual retail store (see [0113, 0128] discloses rules for individual stores).

wherein the location-based ruleset includes one or more of age restrictions on purchasing items, health warnings on items in a geographic-specific location, and rules of sales in the individual retail store based on a specific geographic location (see [0002] discloses age restrictions). 
From the teaching of Miller, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s invention with Miller’s disclosure of rules of sale in order for “… age-verification data monitoring and alerting (see Miller Abstract).”
However, Cohen and Miller fail to disclose the following. Meanwhile, Robbins discloses:
whereupon each register applies the updated item sale rules (see [0086] update across multiple store locations, [0019] update records on POS);
rules engine (see [0073-0079] discloses rules engine);
automatically providing, using the rules engine, the item sale rules regulating the sale of the item to the POS register in real-time, whereupon the POS register automatically applies the item sale rules to the sale of the item (see [0021] discloses real-time rules);
a mapping application (see [0086, 0093] discloses loadmap messaging and data). 
From the teaching of Robbins, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s and Miller’s inventions with Robbins’s disclosure of updating item sale rules in order for “… receiving a request for a product… (see Robbins Abstract).”

Re Claims 5, 11, 17: However, Cohen and Miller fail to explicitly disclose a register. Robbins discloses wherein the POS registers include at least one of a cashier-controller register or a self-service register (see [0195] discloses a register). From the teaching of Robbins, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s and Miller’s inventions with Robbins’s disclosure of a register in order for “… receiving a request for a product… (see Robbins Abstract).”
Re Claim 26: However, Cohen and Miller fail to disclose the following. Meanwhile, Robbins discloses a register further comprising displaying one or more of the item sales rules on a display of the POS register (see [0195] discloses a register, [0216] discloses displaying). From the teaching of Robbins, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s and Miller’s inventions with Robbins’s disclosure of a register in order for “… receiving a request for a product… (see Robbins Abstract).”
Response to Arguments
8.	Applicant’s arguments, 1/4/21, with respect to 35 USC 103 have been fully considered and are not found to be persuasive as they pertain to new claim amendments that have been addressed above in the rejection. In response to the arguments of impermissible hindsight, only three references were used in the rejection and sufficient motivation rationales were given for each. In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
The applicant’s arguments with respect to 35 USC 101 have not been found to be convincing. With regards to 101, the Examiner respectfully disagrees. The Applicant argues that the claim is not directed to an abstract idea. Dealing with the location of registers is related to transactions between people, which falls under certain methods of organizing human activity. The applicant also tries to compare the claims to Examples 42 and 46, however that is not a step in determining subject matter eligibility.
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic 
Regarding Applicant’s argument that the claims show an improvement to technology, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of location-based register rules.  The claims of the instant application describe an improvement to a business process i.e., location-based register rules, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 







Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687